                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



DARRIS COLTON THOMAS, JR.,

                             Petitioner,

           v.                                     CASE NO. 19-3263-SAC

DERENDA J. MITCHELL, Assistant Attorney General,

                             Respondent.


                          MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed by a person

held at the Saline County Jail, Salina, Kansas. Petitioner filed this

action in the U.S. District Court for the Eastern District of

California, and the matter was transferred to the District of Kansas.

The Court has conducted an initial review of the petition under Rule

4 of the Rules Governing Section 2254 Cases in the United States

District Courts and enters the following order.

                         Nature of the Petition

     Petitioner was convicted, on his plea of guilty, in the District
Court of Saline County of indecent solicitation in Case No. 17CR672.

He did not file an appeal. He is now held on a detainer as a sexually

violent predator. He challenges that detainer and seeks “release to

the street[,] off registration [,] and parole.” Doc. 1, p. 5.

                                Discussion

     The   Court    construes   the   present   pleading   to   challenge

petitioner’s pending civil commitment as a sexually violent offender.
See Doc. 1, p. 5 (“Hey, a sexually violent predator civil commitment

detainer should not have been filed on me.”). This petition appears

to be essentially identical to an earlier petition filed in the
District of Kansas, Case No. 19-3235-SAC, Thomas v. Thompson. In that

case, the Court entered an Order to Show Cause (OSC) directing

petitioner to explain why the matter should not be dismissed without

prejudice due to petitioner’s apparent failure to exhaust state court

remedies. The OSC    noted that a state court       action concerning

petitioner’s civil commitment under the Kansas Sexually Violent

Predator Act, K.S.A. 59-29ao1, et seq. is pending in the Saline County

District Court. After review of petitioner’s responses, the Court

dismissed that matter without prejudice on December 10, 2019.

Petitioner’s appeal from that ruling is pending.

     Because the petitioner appears to present the same claim in this

action that he presented in Case No. 19-3235, the Court will direct

him to show cause why this matter should not be dismissed as a

repetitive filing. See Childs v. Miller, 713 F.3d 1262, 1265 (10th Cir.

2013)(“Repetitious litigation of virtually identical causes of action

may be dismissed…as frivolous or malicious.”)

                         Order to Show Cause

     Petitioner shall show cause on or before January 24, 2020, why
this matter should not be dismissed as repetitive. The failure to file

a timely response may result in the dismissal of this matter without

additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including January 24, 2020, to show cause why this matter should

not be dismissed as repetitive.

     IT IS FURTHER ORDERED petitioner’s motion for leave to proceed

in forma pauperis (Doc. 2) is granted.
     IT IS SO ORDERED.

     DATED:   This 7th day of January, 2020, at Topeka, Kansas.
S/ Sam A. Crow
SAM A. CROW
U.S. Senior District Judge
